            Case 2:19-cv-00048-NDF Document 89 Filed 06/02/20 Page 1 of 5




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M.D.,

       Plaintiff,
                                            Civ. No. 19-CV-48-F
       v.

JOHN HENRY SCHNEIDER, JR. and
MEDPORT, LLC,

       Defendants.


      UNOPPOSED MOTION TO SEAL ECF # 84, DEFENDANTS’ RESPONSE TO
         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff, by and through his counsel, R. Daniel Fleck, M. Kristeen Hand, and Sarah A.

Kellogg of THE SPENCE LAW FIRM, LLC, hereby files his Unopposed Motion to Seal ECF # 84,

Defendants’ Response to Plaintiff’s Motion for Partial Summary Judgment, and states as

follows:

       This case is a contract dispute arising because Defendants MedPort, LLC (“MedPort”)

and John H. Schneider breached their settlement agreement with Plaintiff Jimmie Biles, M.D. by



                                                                                            1
          Case 2:19-cv-00048-NDF Document 89 Filed 06/02/20 Page 2 of 5




publishing confidential documents disparaging Dr. Bile — namely, notes of confidential

interviews conducted by the law firm defending John H. Schneider in the parties’ prior

defamation dispute (hereinafter “Bonner Stinson Interviews.”).          This Court has previously

ordered Defendants to remove their public postings of the Bonner Stinson Interviews and has

granted Plaintiff leave to file the Interviews under seal. On May 18, 2020, Defendants publically

filed their Response to Plaintiff’s Motion for Partial Summary Judgment, which quotes

extensively from the Bonner Stinson Interviews. Therefore, pursuant to U.S.D.C.L.R. 5.1(g),

Plaintiff respectfully requests that the Court seal ECF # 84. A proposed order is provided for the

Court’s convenience.

       Before turning to the legal standards for sealing court documents, a brief review of the

procedural timeline of this case is helpful.

   •   On April 9, 2019, this Court issued its Order Granting Request for Preliminary Injunction,

       ordering that defendants remove “all information regarding Dr. Biles” from “any internet

       sites . . . pending the outcome of this case.” ECF # 19, at 5.

   •   On March 23, 2020, the Court issued an Order granting Plaintiff leave to file the

       confidential and disparaging materials under seal. ECF # 71.

   •   Thereafter, on March 26, 2020, Plaintiff filed a Motion for Partial Summary Judgment,

       asking the Court to hold that Mr. Schneider violated the parties’ confidentiality

       agreement when he posted the Bonner Stinson Interviews online. ECF # 74. The

       Interviews were filed under seal as an exhibit to Plaintiff’s motion. ECF # 74-3.

   •   On May 18, 2020, Defendants’ publically filed their response brief, which quotes

       extensively from the sealed Bonner Stinson Interviews. ECF # 84.




                                                                                                2
         Case 2:19-cv-00048-NDF Document 89 Filed 06/02/20 Page 3 of 5




                                 I. LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, Counsel for Plaintiff conferred orally with counsel for

MedPort and made good faith efforts to obtain the consent of opposing counsel prior to filing this

motion. Specifically, Sarah Kellogg, counsel for the Mr. Biles, spoke to Gregory Costanza,

counsel for MedPort and limited scope counsel for Mr. Schneider, on May 18, 2020 about this

issue. On June 1, 2020, Mr. Constanza confirmed by email that Defendants’ would not oppose

this motion.

                                            II. ANALYSIS

       Federal Rule of Civil Procedure 26(c)(1)(H) states that for “good cause” this Court may

issue a protective order to “protect a party or person from annoyance, embarrassment, oppression

or undue burden or expense,” such as by issuing an order “requiring that the parties

simultaneously file specified documents or information in sealed envelopes, to be opened as the

court directs.” Fed. R. Civ. P. 26(c)(1)(H). Separate and distinct from Rule 26, the common law

also recognizes a public right of access to documents once they are filed with the Court. “Under

that doctrine, judicial documents are presumptively available to the public, but may be sealed if

the right to access is outweighed by the interests favoring nondisclosure.” Kile v. U.S., 915 F.3d

682, 688 (10th Cir. 2019).1

       This Motion complies with Rule 26 and the common law standards because it is

supported by good cause and is narrowly tailored so as not to unnecessarily infringe on the

public’s right of access. As to good cause, the Court earlier reviewed the Bonner Stinson

Interviews and held that the materials pose a substantial risk to Dr. Biles’ professional reputation

1
        See Suture Express Inc. v. Owens & Minor Distrib., Inc., 851 F.3d 1029, 1046 (10th Cir.
2017) (holding that “[t]he common-law right of access to judicial records is ‘not absolute,’ and
we may seal documents if the public’s right of access is outweighed by competing interest” and
sealing “confidential documents, financial information, and contracts”); Hardeman v. Smith, 764
Fed.Appx. 658 (10th Cir. 2019) (upholding a district court’s order sealing medical records).

                                                                                                  3
          Case 2:19-cv-00048-NDF Document 89 Filed 06/02/20 Page 4 of 5




as an orthopedic surgeon. ECF # 19, at 4. The Court later allowed the Interviews to be filed

under seal. ECF # 71. Allowing the Bonner Stinson Interview to be quoted in public filings

would essentially sidestep the Court’s earlier injunction and the order sealing the Interviews.

Further, this Motion protects the public’s right of access because much of the briefing (Plaintiff’s

redacted motion and Plaintiff’s reply) remains publically accessible, allowing the public to fully

analyze and understand the substance of this dispute. In short, this Motion is narrowly tailored to

protect Plaintiff’s interest in confidentiality and non-disparagement, while also ensuring the

public’s right of access.

                                          III. CONCLUSION

       For all of these reasons, Plaintiff respectfully requests that the Court grant this Motion.



Dated this 2nd day of June, 2020.
                                              /s/ Sarah A. Kellogg_____________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com




                                                                                                     4
          Case 2:19-cv-00048-NDF Document 89 Filed 06/02/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing Unopposed Motion to Seal ECF # 84,

Defendants’ Response to Plaintiff’s Motion for Partial Summary Judgment with the Clerk of the

Court using the CM/ECF system which will send notifications of such filing to the following

addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       201 W. Madison Ave., Ste. 450
       Belgrade, MT 59714
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for MedPort, LLC & Limited Scope Attorneys for John H. Schneider

And also, I certify this was sent via U.S. Mail to:

       John H. Schneider, Jr.
       BOP # 64084298
       551 S. 35th St.
       San Diego, CA 92113

       Pro Se



Dated this 2nd day of June, 2020.

                                              _/s/ Sarah A. Kellogg_______________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com



                                                                                           5
